Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-16 are currently pending in the instant application.  Claims 1-16 are rejected in this Office Action.
I.	Priority
The instant application is a 371 of PCT/KR2019/009723, filed on August 5, 2019 and claims benefit of Foreign Application REPUBLIC OF KOREA 10-2018-0097396, filed on August 21, 2018. 
II.	Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 11, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.  


III.	Rejections

Claim Rejections - 35 USC § 112 (b)
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 



Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Specifically, the limitation in claims 1-15 which are drawn to limitations that list compounds such as TKX-50, DCG, THP-DAG, DAG, THP-DCG, etc. do not clearly define the structure or name of each compound. The examiner must refer to the specification to find the structures of the various compounds being referred in the claims.  A claim referring to the specification is improper except in rare instances and fails to particularly point out the subject matter that applicant regards as the invention.  Ex parte Fressola, 27 USPQ 2d 1608 (1993).  To overcome the rejection, Applicants need to insert the structures of each compound disclosed in claims 1, 2, 4, etc.  The structures are found in Figures 1 and 2 of the specification.


Claim Rejections - 35 USC § 112 (d)

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 3 is drawn to the limitation that the THP-DAG has an impact sensitivity of 15J or greater, a friction sensitivity of 300N or greater and an electrostatic sensitivity of 40 mJ or greater.  But these limitations seem like characteristics of the compound THP-DAG that would not change since the compound is the same as in claim 1 and therefore does not further limit the method of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee, et al. (Propellants Explos. Pyrotech., 2019, 44). The instant invention claims 

    PNG
    media_image1.png
    107
    510
    media_image1.png
    Greyscale

 The Lee, et al. reference teaches 

    PNG
    media_image2.png
    360
    606
    media_image2.png
    Greyscale
(see scheme 2) and then teaches 
    PNG
    media_image3.png
    122
    345
    media_image3.png
    Greyscale
(scheme 3).  This reaction anticipates the method of the instant invention, wherein the method steps are stated above.  
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

IV.  Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawquia Jackson whose telephone number is 571-272-9043.  The examiner can normally be reached on 7:00 AM-3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAWQUIA JACKSON/           Primary Examiner, Art Unit 1626